Order, entered on or about June 3, 1960, as grants respondent’s motion for a reargument of his motion to vacate in its entirety petitioner’s demand for a bill of particulars dated February 16, 1960, and upon such reargument adhering to its original decision denying respondent’s motion to vacate certain items contained in petitioner’s demand for a bill of particulars, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to the appellant, and the motion to vacate petitioner-respondent’s demand for a bill of particulars in its entirety is granted, with $10 costs. The examination before trial of respondent-appellant, directing examination on “All the relevant and material allegations of fact put in issue by the pleadings herein ”, permits an appropriate and exhaustive inquiry into the entire subject matter *459of the numerous items contained in the demand for a bill of particulars. Furthermore, the answer does not assert affirmative defenses and petitioner, in its lengthy demand, seeks evidentiary amplification of the allegations of his own petition. Concur — Botein, P. J., Rabin, Stevens and Eager, JJ.